Third District Court of Appeal
                               State of Florida

                         Opinion filed June 22, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-712
  Lower Tribunal Nos. F10-23718C, F12-29486, F14-16672F, and F14-
                              16677B
                         ________________


                            Luis Hernandez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Luis Hernandez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, SCALES and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Eady v. State, 273 So. 3d 97, 97 (Fla. 3d DCA 2019)

(“Concurrent sentences do not necessarily begin at the same time, and

unless they are ordered to be coterminous, they will expire on different

dates.”) (quoting Llerena v. State, 953 So. 2d 31, 33 (Fla. 3d DCA 2007)).




                                     2